Title: To George Washington from Charles-René-Dominique Sochet Destouches, 19 September 1780
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        

                            
                            Monsieur
                            à Bord du Neptune En Rade de Rodhes island le 19.e 7 bre 1780
                        
                        mr Le Chr de Ternai etant parti hier avec mr Le comte de Rochambeau, La Lettre de votre excellence adressée a
                            cet amiral m’a été remise comme commandant L’escadre du roi en son absence. un officier va partir dans L’instant pour La
                            Lui porter, et je vais fair en attendant son retour toutes Les dispositions necessaires pour acquerir des dernieres
                            certaines sur L’arrivée de L’amiral Rodney, et pour mettre Lescadre dans Le meilleur etat de deffense Je suis avec respect
                            Monsieur de votre excellence Le tres humble et tres obeissant serviteur
                        
                            Destouches
                        
                    